Exhibit 10.1
 
 
 


PURCHASE AND SALE AGREEMENT


BY AND BETWEEN
 
CROWN OIL PARTNERS III, LP,
 
AND
 
BC OPERATING, INC.,
 
AS SELLER
 
AND
 
LEGACY RESERVES OPERATING LP,


AS BUYER



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
                                                                                                                                                                                                                                                                    
PAGE
1.
SALE AND PURCHASE OF THE ASSETS.
1
1.1
Acquired Assets
1
1.2
Excluded Assets.
2
1.3
Assumed Liabilities
2
2.
PURCHASE PRICE.
3
2.1
Base Purchase Price.
3
2.2
Deposit.
3
2.3
Adjustments to the Base Purchase Price
3
2.4
Allocation
4
3.
CLOSING.
5
3.1
Closing.
5
3.2
Delivery by Seller
5
3.3
Delivery by Buyer
5
3.4
Further Cooperation
6
4.
ACCOUNTING ADJUSTMENTS.
6
4.1
Closing Adjustments.
6
4.2
Strapping and Gauging
6
4.3
Taxes
7
4.4
Post-Closing Adjustments
7
4.5
Suspended Funds
8
4.6
Audit Adjustments
8
4.7
Cooperation
8
5.
DUE DILIGENCE: TITLE MATTERS.
8
5.1
General Access
8
5.2
Defensible Title
9
5.3
Defect Letters.
10
5.4
Effect of Title Defect
12
5.5
Preferential Rights and Consents.
13
6.
ENVIRONMENTAL ASSESSMENT.
15
6.1
Physical Condition of the Assets
15
6.2
Inspection and Testing.
15
6.3
Notice of Adverse Environmental Conditions
16
6.4
Rights and Remedies for Adverse Environmental Conditions.
17
6.5
Remediation by Seller
18
7.
REPRESENTATIONS AND WARRANTIES OF SELLER.
19
7.1
Seller’s Representations and Warranties
19
7.2
Scope of Representations of Seller.
23
8.
REPRESENTATIONS AND WARRANTIES OF BUYER.
24
8.1
Buyer’s Representations and Warranties
24
9.
CERTAIN AGREEMENTS OF SELLER
25
9.1
Maintenance of Assets
25
9.2
Records
26

 
Page i

--------------------------------------------------------------------------------


 
9.3
Audit Rights.
26
10.
CERTAIN AGREEMENTS OF BUYER
27
10.1
Plugging Obligation
27
10.2
Plugging Bond
27
10.3
Seller’s Logos
27
10.4
Like-Kind Exchanges
27
11.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
27
11.1
No Litigation
27
11.2
Representations and Warranties
27
12.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
28
12.1
No Litigation
28
12.2
Representations and Warranties
28
13.
TERMINATION.
28
13.1
Causes of Termination
28
13.2
Effect of Termination.
28
14.
INDEMNIFICATION.
29
14.1
Indemnification by Seller
29
14.2
Indemnification by Buyer
32
14.3
Physical Inspection
32
14.4
Notification
32
15.
MISCELLANEOUS.
33
15.1
Casualty Loss.
33
15.2
Confidentiality.
33
15.3
Notices
34
15.4
Press Releases and Public Announcements
35
15.5
Compliance with Express Negligence Test
35
15.6
Governing Law
35
15.7
Exhibits
35
15.8
Fees, Expenses, Taxes and Recording.
35
15.9
Assignment
36
15.10
Entire Agreement
36
15.11
Severability
36
15.12
Captions
36
15.13
Time of the Essence
36
15.14
Counterpart Execution.
36



Page ii

--------------------------------------------------------------------------------


 
EXHIBITS


A                      Leases and Land
B                      Wells and Allocation of the Purchase Price
C                      Equipment
D                      Excluded Assets
E                      Form of Assignment and Bill of Sale
F                      Form of Contract Operator Agreement
7.1(E)              AFE’s
7.1(G)              Pending Litigation
7.1(K)              Material Agreements
7.1(L)               Consents and Preferential Purchase Rights


Page iii

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is entered into this 13th
day of March, 2008, but effective as of 7:00 a.m. (Central Time) on January 1,
2008 (the “Effective Time”), by and between CROWN OIL PARTNERS III, LP, a Texas
limited partnership (“Crown Oil”) and BC OPERATING, INC., a Texas corporation
(“BC Operating”) (Crown Oil and BC Operating are collectively referred to herein
as “Seller”) and LEGACY RESERVES OPERATING LP, a Delaware limited partnership
(“Buyer”). Buyer and Seller are collectively referred to herein as the “Parties”
and sometimes individually referred to as a “Party.”
 
RECITALS:
 
A.
Seller desires to sell to Buyer certain oil, gas and mineral properties and
other assets on the terms and conditions set forth in this Agreement.

 
B.
Buyer desires to purchase from Seller such oil, gas and mineral properties and
other assets on the terms and conditions set forth in this Agreement.

 
WITNESSETH:
 
In consideration of the mutual agreements contained in this Agreement and other
good and valuable consideration, Buyer and Seller agree as follows:
 
1.           SALE AND PURCHASE OF THE ASSETS.
 
1.1           Acquired Assets
 
Subject to the terms and conditions of this Agreement, Seller agrees to sell,
convey and deliver to Buyer and Buyer agrees to purchase and acquire from Seller
the following (collectively, the “Assets”):
 
(A)
All of Seller’s right, title and interest in, to and under the oil, gas and/or
mineral  leases described on Exhibit A attached hereto (the “Leases”), whether
or not such interests are accurately or completely described on Exhibit A, and
all of Seller’s oil and gas leasehold, mineral, royalty, overriding royalty,
surface or other interests in the lands covered by the Leases or in the lands
described on Exhibit A (collectively, the “Land”), together with all the
property and rights incident thereto, including without limitation all of
Seller’s rights in, to and under all operating agreements; pooling,
communitization and unitization agreements; farmout agreements; joint venture
agreements; product purchase and sale contracts; transportation, processing,
treatment or gathering agreements; leases; permits (the “Permits”);
rights-of-way (the “Rights-of-Way”); surface use agreements; surface leases;
surface estates; easements (the “Easements”); licenses; options; declarations;
orders; contracts; and instruments in any way relating to the Leases or Land;

 
(B)
All of Seller’s right, title and interest in and to the wells situated on or
used in conjunction with operations on the Leases and/or Land or on land pooled,
communitized or unitized therewith (“Pooled Land”), including, without
limitation, all producing, non-producing, injection, disposal and water supply
wells and the wells listed on Exhibit B attached hereto (collectively, the
“Wells”);

 
Page 1

--------------------------------------------------------------------------------


 
(C)
All of Seller’s right, title and interest in and to all of the personal
property, fixtures, improvements and other property, whether real, personal or
mixed, now or as of the Effective Time on, appurtenant to or used or obtained by
Seller solely in connection with the Leases, Land, Pooled Land or Wells or with
the production, injection, treatment, sale or disposal of hydrocarbons and all
other substances produced therefrom or attributable thereto, including, without
limitation, well equipment, casing, tubing, tanks, generators, boilers,
buildings, pumps, motors, machinery, pipelines, gathering systems, power lines,
telephone and telegraph lines, roads, field processing plants, field offices and
other furnishings related thereto, equipment leases, inventory in storage and
storage yards located thereon or used solely in connection therewith, all of the
equipment and other personal property described on Exhibit C attached hereto,
and all other improvements or appurtenances thereunto belonging (collectively,
the “Equipment”);

 
(D)
All of the oil and gas and associated hydrocarbons (“Oil and Gas”) in and under
or otherwise attributable to the Leases, Land, and Pooled Land or produced from
the Wells;

 
(E)
To the extent assignable, all governmental permits, licenses and authorizations,
as well as any applications for the same, related to the Leases, Land, Pooled
Land and Wells or the use thereof; and

 
(F)
All of the files, records, and data of Seller relating to the items described in
subsections (A), (B), (C), (D) and (E) above (the “Records”), including, without
limitation, lease records, well records, and division order records; well files
and prospect files; title records (including abstracts of title, title opinions
and memoranda, and title curative documents related to the Leases and Wells);
contracts and contract files; correspondence; computer data files; micro-fiche
data files; geological, geophysical and seismic records, interpretations, data,
maps and information, production records, electric logs, core data, pressure
data, decline curves and graphical production curves; and accounting records, to
the extent only that the Records can be transferred without violation of any
third-party restriction and are not protected by Seller’s attorney-client
privilege.

 
1.2           Excluded Assets.
 
  Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the sale contemplated hereby the property
described on Exhibit D attached hereto.
 
1.3           Assumed Liabilities.
 
  Subject to the terms of this Agreement, if Closing occurs, Buyer shall assume
and agree to timely and fully pay, perform and otherwise discharge, without
recourse to Seller or its affiliates, all of the liabilities and obligations of
Seller and its affiliates, predecessors, successors, assigns or representatives,
direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, which relate, directly or indirectly, to the
Assets, whether such liabilities and obligations accrue before, on or after the
Effective Time (collectively, the “Assumed Liabilities”).  Notwithstanding the
foregoing, the Assumed Liabilities shall not include, and there is excepted,
reserved and excluded from the Assumed Liabilities, the liabilities and
obligations for which Seller indemnifies Buyer pursuant to Section 14.1 and any
other liabilities or obligations for which Seller specifically retains
responsibility pursuant to this Agreement.
 
Page 2

--------------------------------------------------------------------------------


 
2.           PURCHASE PRICE.
 
2.1           Base Purchase Price.
 
  The purchase price for the Assets is EIGHTY-TWO MILLION AND NO/100 DOLLARS
($82,000,000.00) (the “Cash Consideration”), subject to the adjustments provided
for herein.  If the conditions under the Unit Purchase Agreement, dated as of
November 7, 2007, among Legacy Reserves LP, Legacy Reserves GP, LLC and the
Purchasers named therein are met, then the Cash Consideration will be reduced to
FIFTY-FIVE MILLION AND NO/100 DOLLARS ($55,000,000.00) and the remainder of the
purchase price shall be paid with the issuance of 1,345,291 units (the “Units”)
representing limited partner interests in Legacy Reserves LP (the “Unit
Consideration”, and together with the Cash Consideration, the “Base Purchase
Price”).
 
2.2           Deposit.
 
Within three (3) days of the execution of this Agreement, Buyer shall deliver to
Seller, in cash by wire-transfer in immediately available funds to an account
designated by Seller, a Deposit in an amount equal to TWO MILLION SEVEN HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($2,750,000.00) (such amount together with all
accrued interest thereon, the “Deposit”).  Prior to Closing, the Deposit shall
be maintained by Seller in an interest bearing account.  The Deposit shall be
distributed to Seller and credited to the Cash Consideration at Closing, or if
this Agreement is terminated, shall be distributed or retained pursuant to
Article 13.  In the event the Deposit is not delivered to Seller as prescribed,
this Agreement shall terminate.


2.3           Adjustments to the Base Purchase Price.
 
  At Closing, appropriate adjustments to the Base Purchase Price shall be made
as follows in accordance with Section 4.1 (as adjusted, the “Purchase Price”):
 
(A)
The Cash Consideration shall be adjusted upward by:

 
(i)
any amount determined to be due Seller pursuant to Section 4.2;

 
 
(ii)
Property Taxes and Severance Taxes related to the Assets paid by Seller for the
period following the Effective Time as determined pursuant to Section 4.3;



 
(iii)
an amount equal to the costs, expenses and other expenditures (whether
capitalized or expensed) paid by Seller in accordance with this Agreement that
are attributable to the Assets for the period from and after the Effective Time;



 
(iv)
for all operated Wells, a monthly overhead fee of $400, prorated for partial
months, per active producing Well while Seller is operating the Assets from and
after the Effective Time;



 
(v)
an amount equal to the amount of proceeds derived from the sale of Oil and Gas,
net of royalties and severance taxes paid by Buyer, actually received by Buyer
and directly attributable to the Wells which are, in accordance with generally
accepted accounting procedures, attributable to the period of time prior to the
Effective Time;

 
Page 3

--------------------------------------------------------------------------------


 

 
(vi)
any other amount agreed upon in writing by Seller and Buyer.



(B)
The Cash Consideration shall be adjusted downward by:

 
 
(i)
an amount equal to the amount of proceeds derived from the sale of Oil and Gas,
net of royalties and severance taxes paid by Seller, actually received by Seller
and directly attributable to the Wells which are, in accordance with generally
accepted accounting procedures, attributable to the period of time from and
after the Effective Time;



 
(ii)
an amount equal to all expenditures, liabilities and costs relating to the
Assets (other than Taxes related to the Assets) that are unpaid as of the
Closing Date and assessed for or attributable to periods of time or the
ownership of production prior to the Effective Time regardless how such
expenditures, liabilities and costs are calculated provided that to the extent
the actual amounts cannot be determined prior to the agreement of Buyer and
Seller with respect to the Closing Adjustment Statement, a reasonable estimate
of such expenditures, liabilities and costs shall be used;



 
(iii)
all amounts related to Title Defects as determined pursuant to Section 5.4,
consents and preferential rights as determined pursuant to Section 5.6, Adverse
Environmental Conditions as determined pursuant to Section 6.4, Exclusion
Adjustments as determined pursuant to Sections 5.6 or 6.4, and Casualty Losses
as determined pursuant to Section 15.1;



 
(iv)
Property Taxes and Severance Taxes related to the Assets to be paid by Seller
for the period prior to the Effective Time as determined pursuant to Section
4.3;



 
(v)
the amount of the Deposit; and

 
(vi)
any other amount agreed upon in writing by Seller and Buyer.

 
(C)
Seller shall have the right to collect any receivable, refund or other amounts
associated with periods prior to the Effective Time.  To the extent that Buyer
collects any such receivable, refund or other amounts, then Buyer shall promptly
remit any such amounts to Seller.

 
2.4           Allocation.
 
  The Base Purchase Price shall be allocated to the Assets as set forth in
Exhibit B.  The Parties agree that the values allocated to various portions of
the Assets, which are set forth on Exhibit B (singularly with respect to each
item, the “Allocated Value” and collectively, the “Allocated Values”), shall be
binding on Seller and Buyer and shall be used only for the purposes of adjusting
the Cash Consideration pursuant to Sections 4.3 (relating to Taxes), 5.4
(relating to Title Defects), 15.1 (relating to Casualty Losses), and 6.4
(relating to Adverse Environmental Conditions), and are not intended as a
measure of value for any other purpose.
 
Page 4

--------------------------------------------------------------------------------


 
3.           CLOSING.
 
3.1           Closing.
 
  The sale and purchase of the Assets (“Closing”) shall be held at 9:00 a.m. on
April 30, 2008 (“Closing Date”).  The Closing will take place at the offices of
Seller, in Midland, Texas.
 
3.2           Delivery by Seller.
 
  At Closing, Seller shall deliver to Buyer:
 
(A)
A separate Assignment and Bill of Sale executed by Seller for each jurisdiction
where the Assets are located, substantially in the form attached hereto as
Exhibit E, effecting the sale, transfer, conveyance and assignment of the
Assets, with (i) a special warranty of the real property title by, through and
under Seller but not otherwise, and (ii) with all personal property and fixtures
conveyed “AS IS, WHERE IS,” with no warranties whatsoever, express, implied or
statutory;

 
(B)
Any governmental forms required to effect transfer in accordance with applicable
regulations, including appropriate state and federal assignments of record title
and operating rights executed by Seller;

 
(C)
Executed letters in lieu of transfer orders instructing purchasers of production
to pay to Buyer the proceeds of sales of Oil and Gas from the Assets;

 
(D)
Executed change of operator forms as required by applicable governmental
regulation with respect to all Assets operated by Seller;

 
(E)
Executed releases of any mortgages or financing statements in favor of any third
party that may be currently encumbering the Assets;

 
(F)
An executed Closing Adjustment Statement;

 
(G)
An executed Non-Foreign Affidavit of Seller;

 
(H)
Possession of the Records and all other Assets;

 
(I)
The suspensed funds pursuant to Section 4.5;

 
(J)
An executed Contract Operator Agreement substantially in the form attached
hereto as Exhibit F relating to BC Operating’s operation of all of the operated
Assets located in Kansas and Oklahoma after the Closing (the “Contract Operator
Agreement”); and

 
(K)
Partner or shareholder resolutions, as applicable, of each Seller, certified by
the secretary or other appropriate officer of each Seller or of its general
partner, authorizing the execution and performance of this Agreement and the
transactions contemplated hereby.

 
3.3           Delivery by Buyer.
 
  At Closing, Buyer shall deliver to Seller:
 
(A)
The Cash Consideration set forth in the Closing Adjustment Statement by wire
transfer in immediately available funds, less the Deposit;

 
Page 5

--------------------------------------------------------------------------------


 
(B)
The Unit Consideration by delivery of evidence of the issuance to Seller of such
Unit Consideration;

 
(C)
An executed Contract Operator Agreement;

 
(D)
An executed Closing Adjustment Statement; and

 
(E)
Executed counterparts of the Assignment and Bill of Sale.

 
3.4           Further Cooperation
 
.  At the Closing and thereafter as may be necessary, Seller and Buyer shall
execute and deliver such other instruments and documents and take such other
actions as may be reasonably necessary to evidence and effectuate the
transactions contemplated by this Agreement.
 
4.           ACCOUNTING ADJUSTMENTS.
 
4.1           Closing Adjustments.
 
  With respect to matters that can be determined as of the Closing, Seller shall
prepare, in accordance with the provisions of this Article 4, a statement (the
“Closing Adjustment Statement”) with relevant supporting information setting
forth each adjustment to the Cash Consideration submitted by Seller.  Seller
shall submit the Closing Adjustment Statement to Buyer, together with all
records or data supporting the calculation of amounts presented on the Closing
Adjustment Statement, no later than three (3) business days prior to the
scheduled Closing Date.  Prior to the Closing, Buyer and Seller shall review the
adjustments proposed by Seller in the Closing Adjustment Statement.  Agreed
adjustments shall be taken into account in computing any adjustments to be made
to the Cash Consideration at the Closing.  When available, actual figures will
be used for the adjustments at Closing.  To the extent actual figures are not
available, estimates shall be used subject to final adjustments as described in
Section 4.4 below.
 
4.2           Strapping and Gauging
 
  Seller will cause the Oil and Gas in the storage facilities located on, or
utilized in connection with, the Leases to be measured, gauged or strapped as of
the Effective Time.  Seller will cause the production meter charts (or if such
do not exist, the sales meter charts) on the pipelines transporting Oil and Gas
from the Leases to be read as of such time.  The Oil and Gas in such storage
facilities above the sales connection or through the meters on the pipelines as
of the Effective Time shall belong to Seller and shall be valued based on the
price actually paid for Oil and Gas produced from the Assets, and the Oil and
Gas placed in such storage facilities after the Effective Time and production
upstream of the aforesaid meters shall belong to Buyer and become part of the
Assets.  Buyer or Buyer’s representative shall have the option to witness the
gauging by Seller.  In the event Buyer or Buyer’s representative exercising the
option to witness the gauging by Seller, Buyer agrees that the waiver and
release provisions set forth in Section 5.1(A) of this Agreement shall apply
thereto.  This provision shall not apply to any Assets that are not operated by
Seller.  There shall be no settlement for stock in tanks on non-operated Assets.
 
Page 6

--------------------------------------------------------------------------------


 
4.3           Taxes.


(A)
Property Taxes.  All ad valorem taxes, real property taxes, personal property
taxes and similar obligations assessed on the Assets (“Property Taxes”) shall be
apportioned as of the Effective Time between Buyer and Seller.  Buyer shall file
or cause to be filed all required reports and returns incident to Property Taxes
which are due on or after the Closing, and shall pay or cause to be paid to the
taxing authorities all such taxes reflected on such reports and returns.  The
Post-Closing Adjustment Statement shall settle all liability for Property Taxes,
using estimates based on previous assessments to the extent current assessments
are not known.

 
(B)
Sales Taxes, Filing Fees, Etc. The Base Purchase Price is net of any sales taxes
or other transfer taxes.  Buyer shall be liable for any sales tax or other
transfer tax as well as any applicable conveyance, transfer and recording fees,
and real estate transfer stamp or taxes imposed upon the sale pursuant to this
Agreement.  If Seller is required by applicable state law to report and pay
these taxes or fees, Buyer shall promptly reimburse Seller in full payment of
the invoice.

 
(C)
Severance Taxes.  All production, severance or excise taxes, conservation fees
and other similar such taxes or fees (other than income taxes) payable on a
current basis with respect to Oil and Gas produced and sold from the Assets
(“Severance Taxes”) shall be borne by Seller to the extent the production on
which such taxes are based occurs during Seller’s ownership prior to the
Effective Time and shall be borne by Buyer to the extent such production occurs
after the Effective Time.

 
4.4           Post-Closing Adjustments
 
(A)
A post-closing adjustment statement (the “Post-Closing Adjustment Statement”)
based on the actual income and expenses shall be prepared and delivered by
Seller to Buyer within ninety (90) days after the Closing, proposing further
adjustments to the calculation of the Purchase Price based on the information
then available.  Seller or Buyer, as the case may be, shall be given access to
and shall be entitled to review and audit the other Party’s records pertaining
to the computation of amounts claimed in such Post-Closing Adjustment Statement.

 
(B)
Within thirty (30) days after receipt of the Post-Closing Adjustment Statement,
Buyer shall deliver to Seller a written statement describing in reasonable
detail its objections (if any) to any amounts or items set forth on the
Post-Closing Adjustment Statement.  If Buyer does not raise objections within
such period, then the Post-Closing Adjustment Statement shall become final and
binding upon the Parties at the end of such period.

 
(C)
If Buyer raises objections, the Parties shall negotiate in good faith to resolve
any such objections.  If the Parties are unable to resolve any disputed item
within thirty (30) days after Buyer’s receipt of the Post-Closing Adjustment
Statement, any disputed accounting item shall be submitted to a nationally
recognized independent accounting firm mutually agreeable to the Parties who
shall be instructed to resolve such disputed item within thirty (30) days.  The
resolution of disputes by the accounting firm so selected shall be set forth in
writing and shall be conclusive, binding and non-appealable upon the Parties
with respect to the accounting matters submitted and the Post-Closing Adjustment
Statement shall become final and binding upon the Parties on the date of such
resolution.  The fees and expenses of such accounting firm shall be paid
one-half by Buyer and one-half by Seller.

 
Page 7

--------------------------------------------------------------------------------


 
(D)
After the Post-Closing Adjustment Statement has become final and binding on the
Parties, Seller or Buyer, as the case may be, shall pay to the other such sums
as are due to settle accounts between the Parties due to differences between the
estimated Purchase Price paid pursuant to the Closing Adjustment Statement and
the actual Purchase Price set forth on the Post-Closing Adjustment Statement.

 
4.5           Suspended Funds.
 
  At the Closing, Seller shall provide to Buyer a listing showing all third
party proceeds from production attributable to the operated Leases which are
currently held in suspense and shall transfer to Buyer all of those suspended
proceeds.  Buyer shall be responsible for proper distribution of all the
suspended proceeds, to the extent turned over to it by Seller, to the
parties lawfully entitled to them and any claims related thereto, and Buyer
hereby agrees to indemnify, defend and hold harmless Seller from and against any
and all claims, liabilities, losses, costs and expenses arising out of or
relating to those suspended proceeds and any claims related thereto after the
Effective Time.  Seller shall remain responsible and liable for any claims,
liabilities, losses, costs and expenses arising out of or relating to those
suspended proceeds and any claims related thereto prior to the Effective Time.
 
4.6           Audit Adjustments.
 
  Seller retains all rights to adjustments resulting from any operating
agreement and other audit claims asserted against third party operators on
transactions occurring prior to the Effective Time (which includes Buyer, if
applicable).  Any credit received by Buyer pertaining to such an audit claim
shall be paid to Seller within thirty (30) days after receipt.
 
4.7           Cooperation.
 
  Each Party covenants and agrees to promptly inform the other with respect to
amounts owing under Sections 4.4 and 4.6 hereof.
 
5.           DUE DILIGENCE: TITLE MATTERS.
 
5.1           General Access.
 
(A)
During reasonable business hours, Seller agrees to grant Buyer physical access
to the Assets to allow Buyer to conduct, at Buyer’s sole risk and expense,
on-site inspections and environmental assessments of the Assets.  In connection
with any such on-site inspections, Buyer agrees not to interfere with the normal
operation of the Assets and agrees to comply with all requirements of the
operators of the Wells.  If Buyer or its agents prepares an environmental
assessment of any Asset, Buyer agrees to keep such assessment confidential and
to furnish copies thereof to Seller.  In connection with granting such access,
Buyer represents that it is adequately insured and waives, releases and agrees
to indemnify the Seller against all claims for injury to, or death of, persons
or for damage to operations or property arising in any way from the access
afforded to Buyer hereunder or the activities of Buyer, except to the extent
caused by Seller’s gross negligence or willful misconduct.  This waiver, release
and indemnity by Buyer shall survive termination of this Agreement.

 
Page 8

--------------------------------------------------------------------------------


 
(B)
Upon the execution of this Agreement, Seller shall give Buyer and its
representatives, employees, consultants, independent contractors, attorneys and
other advisors reasonable access to the Records during regular office hours for
any and all inspections and copying.



5.2           Defensible Title.
 
  As used herein the term Defensible Title shall mean:
 
(A)
As to the Assets, that record title of Seller which:

 
 
(i)
entitles Seller to receive not less than the interests shown in Exhibit B as the
“Net Revenue Interest” of all Oil and Gas produced, saved and marketed from or
allocated to the Wells, all without reduction, suspension or termination during
the life of such Wells except as stated in such Exhibit; and



 
(ii)
obligates Seller to bear a percentage of the costs and expenses relating to the
maintenance and development of, and operations relating to, the Wells not
greater than the “Working Interest” shown in Exhibit B (without a proportionate
increase in the Net Revenue Interest), all without increase during the life of
such Wells except as stated in such Exhibit; and



(B)
That title of Seller to the Assets is free and clear of liens, encumbrances and
defects that materially and adversely affect the ownership, operation or use of
the Assets, except for Permitted Encumbrances.

 
(C)
As used herein, the term “Permitted Encumbrances” shall mean any one or more of
the following:

 
 
(1)
Any lessor’s royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and similar burdens
reflected in the public records, if the net cumulative effect of the burdens
does not operate to reduce the Net Revenue Interest of Seller below the
interests described in Exhibit B;



 
(2)
Any increase in lessor’s royalty occasioned by the repeal or suspension of any
governmental regulation providing for the reduction of royalty for wells
producing below defined threshold amounts;



 
(3)
Division orders and production sales contracts terminable without penalty upon
no more than ninety (90) days notice to the purchaser;



 
(4)
Preferential Rights and required third party consents to assignment and similar
agreements with respect to which waivers or consents are obtained from the
appropriate parties, or the appropriate time period for asserting any such right
has expired without an exercise of the right;

 
Page 9

--------------------------------------------------------------------------------


 
 
(5)
Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s and
other similar liens or charges arising in the ordinary course of business for
obligations that are not delinquent and that will be paid and discharged in the
ordinary course of business, or if delinquent, that are being contested in good
faith by appropriate action of which Buyer is notified in writing before
Closing;



 
(6)
All rights to consent by, required notices to, filings with, or other actions by
governmental entities in connection with the sale or conveyance of oil and gas
leases or interests therein if they are routinely obtained subsequent to the
sale or conveyance;

 
 
(7)
Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations that do not materially interfere with the oil
and gas operations to be conducted on any Well or Lease;



 
(8)
All operating agreements, unit agreements, unit operating agreements, pooling
agreements and pooling designations affecting the Assets that are either (i) of
record in Seller’s chain of title or (ii) reflected or referenced in the Records
or (iii) included as Material Agreements on Exhibit 7.1(K), to the extent the
same do not decrease Seller’s Net Revenue Interests below the interests set
forth on Exhibit B or increase Seller’s Working Interests above the interests
set forth on Exhibit B;



 
(9)
Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;



 
(10)
All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of governmental authority;



 
(11)
Defects that are defensible by possession under applicable statutes of
limitation for adverse possession or for prescription; and



 (12)
All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Assets that individually
or in the aggregate are not such as to materially interfere with or affect the
operation, value or use of any of the Assets and have not prevented, and cannot
reasonably be expected to prevent, Buyer from receiving the proceeds of
production from the affected Assets.



5.3           Defect Letters.
 
(A)
Buyer may from time to time and no later than April 25, 2008, at 5:00 p.m.,
Central Time (the “Defect Notice Deadline”) notify Seller in writing (a
“Notice”) of any matter which would cause title to all or part of the Assets not
to be Defensible Title (“Title Defect”).  There shall be no adjustment to the
Base Purchase Price unless the aggregate Title Defect Values of all Title
Defects exceeds $1,000,000 (the “Title Defect Threshold”) (such amount being a
threshold, not a deductible).  In order to provide Seller a reasonable
opportunity to cure any Title Defects prior to Closing, Buyer shall use
reasonable efforts to provide the Notice as soon as reasonably possible after
becoming aware of or making its determination of the Title Defect.

 
Page 10

--------------------------------------------------------------------------------


 
(B)
In the Notice, Buyer must describe with reasonable detail each alleged Title
Defect it has discovered and the steps required to cure each Title Defect,
include Buyer’s reasonable estimate of the Title Defect Value attributable to
each, and include all data and information in Buyer’s possession or control
bearing thereon.  Subject to the special warranty in the Assignment and Bill of
Sale delivered at Closing, Buyer shall be deemed to have conclusively waived all
Title Defects not disclosed to Seller in a Notice on or before the Defect Notice
Deadline.

 
(C)
Upon timely delivery of a Notice by Buyer:

 
 
(i)
within three (3) business days after Seller’s receipt of the Title Defects
Notice, Seller shall notify Buyer whether Seller agrees with Buyer’s claimed
Title Defects and/or the proposed Title Defect Values therefor (“Seller’s
Response”).  If Seller does not agree with any claimed Title Defect and/or the
proposed Title Defect Value therefor, then the Parties shall enter into good
faith negotiations and shall attempt to agree on such matters;



 
(ii)
within one (1) business day after Seller’s notice of its cure of a Title Defect,
Buyer shall notify Seller whether Buyer agrees with Seller’s proposed cure of a
Title Defect (“Buyer’s Response”).  If Buyer does not agree with any such cure,
then the Parties shall enter into good faith negotiations and shall attempt to
agree on such matters;



 
(iii)
if the Parties cannot reach agreement concerning either the existence of a Title
Defect, Seller’s proposed cure of a Title Defect, or a Title Defect Value within
ten (10) days after Buyer’s receipt of Seller’s Response or Seller’s receipt of
Buyer’s Response, as applicable, upon either Party’s request, the Parties shall
mutually agree on and employ an attorney experienced in title examination in the
state where the Assets are located (“Title Consultant”) to resolve all points of
disagreement relating to Title Defects and Title Defect Values; provided that
Seller or Buyer may elect not to proceed to Closing with regard to such Assets
and adjust the Cash Consideration in the amount of the Allocated Value and not
submit such matter to arbitration;



 
(iv)
if at any time any Title Consultant so chosen fails or refuses to perform
hereunder, a new Title Consultant shall be chosen by the Parties.  The cost of
any such Title Consultant shall be borne fifty percent (50%) by Seller and fifty
percent (50%) by Buyer.  Each Party shall present a written statement of its
position on the Title Defect and/or Title Defect Value in question to the Title
Consultant within five (5) days after the Title Consultant is selected, and the
Title Consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten (10)
business days of receipt of such position statements.  The determination by the
Title Consultant shall be conclusive and binding on the Parties, and shall be
enforceable against any Party in any court of competent jurisdiction.  If
necessary, the Closing Date shall be deferred only as to those Assets affected
by any unresolved disputes regarding the existence of a Title Defect and/or the
Title Defect Value until the Title Consultant has made a determination of the
disputed issues with respect thereto and all subsequent dates and required
activities with respect to any such Assets having reference to the Closing Date
shall be correspondingly deferred; provided, however, that, unless Seller and
Buyer mutually agree to the contrary, the Closing Date shall not be deferred in
any event for more than thirty (30) days beyond the scheduled Closing Date in
Section 3.1.  Once the Title Consultant’s determination has been expressed to
both Parties, if applicable, Seller shall have five (5) days in which to advise
Buyer in writing which of the options available to Seller under Section 5.4 that
Seller elects regarding each of the Assets as to which the Title Consultant has
made a determination.  In evaluating whether a Title Defect exists, due
consideration shall be given to the length of time that the particular Asset has
been producing Oil and Gas and whether such fact, circumstance or condition is
of the type expected to be encountered in the area involved and is usual and
customarily acceptable to reasonable and prudent operators, working interest
owners and/or purchasers engaged in the business of the exploration,
development, and operation of oil and gas properties.

 
Page 11

--------------------------------------------------------------------------------


 
5.4           Effect of Title Defect
 
(A)
In the event Buyer provides Seller with a timely Notice and the Title Defects
are valid and exceed the Title Defect Threshold, for those Title Defects not
cured by Closing, Seller may, at its sole discretion:

 
 
(i)
adjust the Cash Consideration in the amount of the Title Defect Value of the
Asset to which such Title Defect relates and proceed to Closing on all Assets;
or



 
(ii)
proceed with (a) Closing on those Assets not affected by the valid Title Defects
and such Assets to which a Title Defect relates but for which Seller has elected
to proceed to Closing with an adjustment of the Cash Consideration in the amount
of the Title Defect Value of such Assets and (b) defer Closing on those other
Assets to which a Title Defect relates and for which Seller has elected to
attempt to cure such Title Defect and to not proceed to Closing, for which Buyer
shall place into escrow an amount equal to the Allocated Values of the Assets
affected by the valid Title Defects, which withheld amount shall be paid to
Seller when the Asset affected by any valid Title Defect is cured or the Title
Defect is waived by Buyer and the affected Asset is conveyed from Seller to
Buyer.  If neither of the above occurs and if Seller later determines it will
not cure a Title Defect on or before thirty (30) days from the Closing Date, the
amount in the escrow account attributable to such Title Defect will be returned
to Buyer and Seller shall retain such Asset affected by such Title Defect.

 
Page 12

--------------------------------------------------------------------------------


 
(B)
The diminution in value of an Asset attributable to a valid Title Defect (the
“Title Defect Value”) notified in a Notice shall be determined by the following:

 
 
(i)
if the valid Title Defect asserted is that the actual Net Revenue Interest
attributable to the producing or valued formation in any Asset is less than that
stated in the applicable Exhibit, then the Title Defect Value is the product of
the Allocated Value attributed to the affected formation(s) in such Asset,
multiplied by a fraction, the numerator of which is the difference between the
Net Revenue Interest set forth in the applicable Exhibit and the actual Net
Revenue Interest, and the denominator of which is the Net Revenue Interest
stated in the applicable Exhibit; or

 
 
(ii)
if the valid Title Defect represents an obligation, encumbrance, burden or
charge upon the affected Asset (including any increase in Working Interest for
which there is not a proportionate increase in Net Revenue Interest), the amount
of the Title Defect Value is to be determined by taking into account the
Allocated Value of such Asset, the portion of the Asset affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of the affected Asset, and the Title Defect
Values placed upon the Title Defect by Buyer and Seller.



 
(iii)
Notwithstanding the above, in no event shall the total of the Title Defect
Values related to a particular Asset exceed the Allocated Value of such Asset.



(C)
If the aggregate value of (i) the Base Purchase Price adjustment for Title
Defect Values plus (ii) the Allocated Value of Assets which are retained in lieu
of cure or adjustment equals or exceeds ten percent (10%) of the Base Purchase
Price, then by notice delivered prior to the Closing either Party may terminate
this Agreement and neither Party shall have any further obligation to conclude
the transfer of the Assets under this Agreement.

 
5.5           Preferential Rights and Consents.
 
Seller shall use its best efforts to obtain all required consents and to give
notices required in connection with preferential purchase rights, so that the
third party election date to exercise the preferential right will occur at least
seven (7) business days prior to Closing.  If Buyer discovers other affected
Assets during the course of Buyer’s due diligence activities, Buyer shall notify
Seller immediately and Seller shall use its best efforts to obtain such consents
and to give the notices required in connection with the preferential rights
prior to Closing.


(A)
Consents.

 
Except for consents and approvals which are customarily obtained post-Closing,
if a necessary consent to assign any Lease has not been obtained as of the
Closing, then (i) the portion of the Assets for which such consent has not been
obtained shall not be conveyed at the Closing, (ii) the Allocated Value for that
Asset shall not be paid to Seller, and (iii) Seller shall use best efforts to
obtain such consent as promptly as possible following Closing.  If such consent
has been obtained as of the date on which the Post-Closing Adjustment Statement
becomes final, Seller shall convey the affected Asset to Buyer effective as of
the Effective Time and Buyer shall pay Seller the Allocated Value of the
affected Asset, less any proceeds from the affected Asset received by Seller
attributable to the period of time
 
Page 13

--------------------------------------------------------------------------------


 
after the Effective Time (calculated in accordance with Section 2.3).  If such
consent has not been obtained or has not been waived by Buyer as of the date on
which the Post-Closing Adjustment Statement becomes final, Seller shall elect
either to (i) challenge in court the enforceability of such consent right, in
which event Seller shall retain the affected Asset until such legal challenge is
finally resolved by settlement or non-appealable court order, after which either
Seller shall convey the affected Asset to Buyer under the terms of this
Agreement and Buyer shall pay the Allocated Value for such Asset, less any
proceeds received by Seller attributable to such Asset for the period from and
after the Effective Time (calculated in accordance with Section 2.3) or
(ii) retain the affected Asset and the Cash Consideration shall be reduced by an
amount equal to the Allocated Value of the retained Asset (with such adjustment
being an “Exclusion Adjustment”).  Buyer shall reasonably cooperate with Seller
in obtaining any required consent including providing assurances of reasonable
financial conditions, but Buyer shall not be required to expend funds or make
any other type of financial commitments a condition of obtaining such consent.


(B)
Preferential Purchase Rights.

 
 
 (i)
If any preferential right to purchase any portion of the Assets is exercised
prior to the Closing Date, or if the time frame for the exercise of such
preferential purchase rights has not expired and Seller has not received notice
of an intent not to exercise or waiver of the preferential purchase right, that
portion of the Assets affected by such preferential purchase right shall be
excluded from the Assets and the Cash Consideration shall be adjusted downward
by an amount equal to the Allocated Value of such affected Assets without the
requirement for Buyer to give notice (with such adjustment being an “Exclusion
Adjustment”). Notwithstanding any other provision in this Agreement, if a
preferential purchase right subject to this Agreement is exercised, Buyer has
the right, at its sole discretion, to terminate this Agreement, provided that
the Allocated Value of all preferential rights exercised is equal to or exceeds
ten percent (10%) of the Base Purchase Price.



 
(ii)
If a third party exercises its preferential right to purchase, but fails to
consummate the purchase prior to the Closing, Seller shall retain the affected
Assets and the Cash Consideration shall be adjusted downward by an amount equal
to the Allocated Value of such affected Assets (with such adjustment being an
“Exclusion Adjustment”).



 
(iii)
If a third party exercises its preferential right to purchase, but does not
consummate the purchase within the time frame specified in the preferential
purchase right, Seller agrees to convey the affected Asset to Buyer effective as
of the Effective Time, and Buyer agrees to pay Seller the Allocated Value of the
Affected Asset.



 
(iv)
If a preferential purchase right is not discovered prior to Closing, and the
affected Asset is conveyed to Buyer at Closing, and the preferential purchase
right is exercised and subsequently consummated after Closing, Buyer agrees to
convey such affected Assets to the party exercising such right on the same terms
and conditions under which Seller conveyed such Assets to Buyer and retain all
amounts paid by the party exercising such preferential right to purchase.  In
the event of such exercise, Buyer shall prepare, execute and deliver a form of
conveyance of such Asset to such exercising party, such conveyance to be in form
and substance as provided in this Agreement, and Seller agrees to hold harmless
and indemnify Buyer from any and all liabilities and obligations associated with
such conveyed Asset, and to reimburse Buyer for reasonable expenses incurred by
Buyer relating to the conveyed Asset.

 
Page 14

--------------------------------------------------------------------------------


 
(C)
Exclusive Remedy.

 
 
  The remedies set forth in this Section 5.5 are the exclusive remedies under
this Agreement for exercised preferential purchase rights and required consents
to assign the Assets.



6.           ENVIRONMENTAL ASSESSMENT.
 
6.1           Physical Condition of the Assets.
 
(A)
Buyer acknowledges that the Assets have been used for oil and gas drilling and
production operations and possibly for the storage and disposal of waste
materials or hazardous substances related to standard oil field
operations.  Physical changes in or under the Assets or adjacent lands may have
occurred as a result of such uses.  The Assets also may contain previously
plugged and abandoned wells, buried pipelines, storage tanks and other
equipment, whether or not of a similar nature, the locations of which may not
now be known by Seller or be readily apparent by a physical inspection of the
Assets.  Upon consummation of the Closing Buyer shall be deemed to have assumed
the risk of expense, claim, damage or liability arising from any such matter
referred to in this section, including without limitation the risk that the
Assets may contain waste or contaminants and that adverse physical conditions,
including the presence of waste or contaminants, may not have been revealed by
Buyer’s investigation.  Consummation of the Closing shall transfer all
responsibility and liability related to disposal, spills, waste or contamination
on or below the Assets from Seller to Buyer.

 
(B)
In addition, Buyer acknowledges that some oil field production equipment located
on the Assets may contain asbestos and/or naturally-occurring radioactive
material (“NORM”).  In this regard, Buyer expressly understands that NORM may
affix or attach itself to inside of wells, materials and equipment as scale or
in other forms, and that wells, materials and equipment located on the Assets
described herein may contain NORM and that NORM-containing materials may be
buried or have been otherwise disposed of on the Assets.  Buyer also expressly
understands that special procedures may be required for the removal and disposal
of asbestos and NORM from the Assets where it may be found, and that upon
consummation of the Closing Buyer shall be deemed to have assumed all liability
when such activities are performed.

 
6.2           Inspection and Testing.
 
(A)
Prior to Closing, Buyer shall have the right, at its sole cost and risk, to
review Seller’s Phase I environmental assessments of the Assets, if any exist,
and to conduct any further environmental assessment of the Assets it deems
appropriate, to the extent that Seller has the authority to grant such right to
Buyer.  Buyer shall immediately provide to Seller any data obtained from such
assessments, including any reports and conclusions.  Seller and Buyer shall keep
all information relating to such assessments strictly confidential whether or
not Closing occurs, except as may be required pursuant to any Environmental
Laws.

 
Page 15

--------------------------------------------------------------------------------


 
(B)
Buyer waives and releases all claims against Seller, its affiliates, and each of
their respective directors, officers, employees, agents, and other
representatives and their successors and assigns (collectively, the “Seller’s
Group”), for injury to or death of persons, or damage to property, arising in
any way from the exercise of rights granted to Buyer in Section 6.2(A) above or
the activities of Buyer or its employees, agents or contractors on the Assets
pursuant to Section 6.2(A) above.  EXCEPT TO THE EXTENT CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE SELLER’S GROUP, BUYER SHALL INDEMNIFY
THE SELLER’S GROUP AGAINST AND HOLD THE MEMBERS OF THE SELLER’S GROUP HARMLESS
FROM ANY AND ALL LOSS, COST, DAMAGE, EXPENSE OR LIABILITY, INCLUDING REASONABLE
ATTORNEY’S FEES, WHATSOEVER ARISING OUT OF (I) ANY AND ALL STATUTORY OR COMMON
LAW LIENS OR OTHER ENCUMBRANCES FOR LABOR OR MATERIALS FURNISHED IN CONNECTION
WITH SUCH TESTS, SAMPLINGS, STUDIES OR SURVEYS AS BUYER MAY CONDUCT WITH RESPECT
TO THE ASSETS; AND (II) ANY INJURY TO OR DEATH OF PERSONS OR DAMAGE TO PROPERTY
OCCURRING IN, ON OR ABOUT THE ASSETS AS A RESULT OF SUCH EXERCISE OR ACTIVITIES.

 
(C)
“Environmental Laws” means all applicable local, state, and federal laws, rules,
regulations, and orders regulating or otherwise pertaining to: (i) the use,
generation, migration, storage, removal, treatment, remedy, discharge, release,
transportation, disposal, or cleanup of pollutants, contamination, hazardous
wastes, hazardous substances, hazardous materials, toxic substances or toxic
pollutants; (ii) surface waters, ground waters, ambient air and any other
environmental medium on or off any Lease; or (iii) the environment, habitat
protection or health and safety-related matters; including the following as from
time to time amended and all others whether similar or dissimilar: the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act of 1976, as amended by the Used Oil
Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and the
Hazardous and Solid Waste Amendments of 1984, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act, the Safe Drinking Water Act, the National Environmental Policy
Act, the Endangered Species Act, the Oil Pollution Act of 1990, and all
regulations promulgated pursuant thereto.

 
6.3           Notice of Adverse Environmental Conditions.
 
  No later than the Defect Notice Deadline (as defined in Section 5.3(A)), Buyer
shall notify Seller in writing of any Adverse Environmental Condition with
respect to the Assets.  Such notice shall describe in reasonable detail the
Adverse Environmental Condition and include the estimated Environmental Defect
Value attributable thereto (the “Environmental Defect Notice”) based on an
estimate of the cost to Remediate the Adverse Environmental Condition.  There
shall be no adjustment to the Cash Consideration
 
Page 16

--------------------------------------------------------------------------------


 
unless the aggregate Environmental Defect Values of all Adverse Environmental
Conditions exceeds $1,000,000 (the “Environmental Defect Threshold”) (such
amount being a threshold, not a deductible).  The “Environmental Defect Value”
attributable to any Adverse Environmental Condition shall be the estimated
amount (net to Seller’s interest) of all reasonable costs and claims necessary
to Remediate the Adverse Environmental Conditions, as reasonably determined and
estimated by Buyer.  The term “Adverse Environmental Condition” means (i) the
failure of the Assets to be in material compliance with all applicable
Environmental Laws; (ii) the Assets being subject to any agreements, consent
orders, decrees or judgments currently in existence based on any Environmental
Laws that negatively and materially impact the future use of any portion of the
Assets or that require any material change in the present conditions of any of
the Assets; or (iii) the Assets being subject to any material uncured violations
of or non-compliance with any applicable Environmental Laws or any Lease or
agreement.  Buyer shall be deemed to have conclusively waived (i) all Adverse
Environmental Conditions not contained in an Environmental Defect Notice
delivered to Seller on or before the Defect Notice Deadline, and (ii) any remedy
against Seller for Adverse Environmental Conditions if the Environmental Defect
Value of all Adverse Environmental Conditions do not exceed the Environmental
Defect Threshold.
 
6.4           Rights and Remedies for Adverse Environmental Conditions.
 
(A)
With respect to any Adverse Environmental Conditions affecting one or more of
the Assets which exceed the Environmental Defect Threshold, Seller may on an
Asset-by-Asset basis (i) Remediate the Adverse Environmental Conditions to
Buyer’s reasonable satisfaction prior to Closing, but Seller shall have no
obligation to do so, and proceed to Closing with no adjustment of the Cash
Consideration; (ii) proceed to Closing and adjust the Cash Consideration in an
amount equal to the applicable Environmental Defect Value; or (iii) retain the
affected Asset and reduce the Cash Consideration by the Allocated Value of the
affected Asset (“Exclusion Adjustment”).

 
(B)
Buyer waives any Adverse Environmental Condition for which Buyer has received an
adjustment to the Cash Consideration in accordance with Section 6.4(A).

 
(C)
If Buyer delivers a valid Environmental Defect Notice to Seller and if the
aggregate of the Environmental Defects claimed is less than the Environmental
Defect Threshold, Buyer will be deemed to have accepted the Assets “where-is,
as-is” with respect to all Adverse Environmental Conditions in, on or under the
Assets and the Adverse Environmental Condition(s) in, on and under the Assets
will be deemed to be part of the Assumed Liabilities.  The Environmental Defect
Threshold is a threshold and not a deductible.  The Environmental Defect
Threshold and the Title Defect Threshold are separate and distinct and operate
independently.

 
(D)
If the aggregate value of (i) the Base Purchase Price adjustment for Adverse
Environmental Conditions plus (ii) any Exclusion Adjustments in lieu of
Remediating any Adverse Environmental Conditions equals or exceeds ten percent
(10%) of the Base Purchase Price, either Party may terminate this Agreement and
neither Party shall have any further obligation to conclude the transfer of the
Assets under this Agreement.

 
Page 17

--------------------------------------------------------------------------------


 
(E)
The term “Remediate” or “Remediation” means, with respect to any valid Adverse
Environmental Condition, the undertaking and completion of those actions and
activities necessary to eliminate or correct such Adverse Environmental
Condition to the degree sufficient that such Adverse Environmental Condition no
longer constitutes an Adverse Environmental Condition as defined above.  Seller
shall promptly notify Buyer at such time as it believes that it has Remediated
an Adverse Environmental Condition.  Buyer shall promptly notify Seller whether
it agrees such condition is Remediated.  If Buyer fails to notify Seller of its
determination with respect to such Remediation within ten (10) business days
following Seller’s notice, such Adverse Environmental Condition shall be deemed
Remediated.

 
(F)
If Seller and Buyer are unable to agree on the amount of the Environmental
Defect Value within ten (10) business days after Seller’s receipt of the
Environmental Defect Notice or that an Adverse Environmental Condition exists,
has been Remediated or is required to be Remediated, then the dispute will be
submitted to a mutually acceptable company with recognized expertise in the oil
and gas environmental remediation and regulation field (the “Environmental
Consultant”) whose determination shall be final and binding upon the
Parties.  Seller and Buyer shall each bear their respective costs and expenses
incurred in connection with any such dispute, and one-half (1/2) of the fees,
costs and expenses charged by the Environmental Consultant.  Each Party shall
present a written statement of its position on the Adverse Environmental
Condition and/or the Environmental Defect Value in question to the Environmental
Consultant within five (5) business days after the Environmental Consultant is
selected, and the Environmental Consultant shall make a determination of all
points of disagreement in accordance with the terms and conditions of this
Agreement within ten (10) business days of receipt of such position
statements.  If necessary, the Closing Date shall be deferred only as to those
Assets affected by any unresolved disputes regarding the existence of an Adverse
Environmental Condition and/or the Environmental Defect Value until the
Environmental Consultant has made a determination of the disputed issues with
respect thereto and all subsequent dates and required activities with respect to
any such Assets having reference to the Closing Date shall be correspondingly
deferred; provided, however, that, unless Seller and Buyer mutually agree to the
contrary, the Closing Date shall not be deferred in any event for more than
thirty (30) days beyond the scheduled Closing Date in Section 3.1.  All Assets
as to which no such dispute(s) exist shall be conveyed to Buyer subject to the
terms of this Agreement at Closing.  Once the Environmental Consultant’s
determination has been expressed to both Parties, if applicable, Seller shall
have five (5) business days in which to advise Buyer in writing which of the
options available to Seller under Section 6.4(A) Seller elects regarding each of
the Assets as to which the Environmental Consultant has made a determination.

 
6.5           Remediation by Seller.
 
  If Seller elects to Remediate an Adverse Environmental Condition or is
required by a governmental or regulatory agency to Remediate an Adverse
Environmental Condition, the following will govern the Remediation:
 
(A)
Seller shall be responsible for all negotiations and contacts with federal,
state, and local agencies and authorities.  Buyer may not make any independent
contacts with any agency, authority, or other third party with respect to the
Adverse Environmental Condition or Remediation and shall keep all information
regarding the Adverse Environmental Condition and Remediation confidential,
except in each instance to the extent required by applicable law.

 
Page 18

--------------------------------------------------------------------------------


 
(B)
Seller shall Remediate the Adverse Environmental Condition to the level agreed
upon by Seller and Buyer (or failing such agreement to the level determined by
the Environmental Consultant), but in no event shall Seller be required to
Remediate the Adverse Environmental Condition beyond the level required by the
applicable Environmental Laws, Lease or agreement in effect at the Effective
Time.

 
(C)
Buyer shall grant and warrant access and entry to the Assets after Closing to
Seller and third parties conducting assessments or Remediation, to the extent
and as long as necessary to conduct and complete the assessment or Remediation
work, to remove equipment and facilities, and to perform any other activities
reasonably necessary in connection with assessment or Remediation.

 
(D)
Buyer shall facilitate Seller’s ingress and egress or assessment or Remediation
activities after the Closing.  Seller shall make reasonable efforts to perform
the work so as to minimize disruption to Buyer’s business activities.

 
(E)
Seller shall continue Remediation of the Adverse Environmental Condition until
the first of the following occurs:

 
 
(i)
the appropriate governmental authorities provide notice to Seller or Buyer that
no further Remediation of the Adverse Environmental Condition is required; or



 
(ii)
the Adverse Environmental Condition has been Remediated to the level required by
the applicable Environmental Laws, Lease or agreement, or as agreed by the
Parties.



 
  Upon the occurrence of either (i) or (ii) above, Seller shall notify Buyer
that Remediation of the Adverse Environmental Condition is complete and provide
a copy of the notification described in (i) above, if applicable.  Upon delivery
of said notice, Seller shall be released from all liability and have no further
obligations under any provisions of this Agreement in connection with an Adverse
Environmental Condition.

 
(F)
Until Seller completes Remediation of an Adverse Environmental Condition, Seller
and Buyer shall each notify the other of any pending or threatened claim,
action, or proceeding by any authority or private party that relates to or would
affect the environmental condition, the assessment, or the Remediation of the
Assets.

 
7.           REPRESENTATIONS AND WARRANTIES OF SELLER.
 
7.1           Seller’s Representations and Warranties.
 
  Seller represents and warrants to Buyer the following as of the date of
execution of this Agreement and the Closing:
 
Page 19

--------------------------------------------------------------------------------


 
(A)
Status.  Crown Oil is a limited partnership duly organized, legally existing and
in good standing under the laws of the State of Texas.   BC Operating is a
corporation duly organized, legally existing and in good standing under the laws
of the State of Texas.

 
(B)
Authority.  Seller owns the Assets and has the requisite power and authority to
enter into this Agreement, to carry out the transactions contemplated hereby, to
transfer the Assets in the manner contemplated by this Agreement, and to
undertake all of the obligations of Seller set forth in this Agreement.

 
(C)
Validity of Obligations.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby have been duly and validly
authorized by all requisite action on the part of Seller as required under its
formation documents.  This Agreement and any documents or instruments delivered
by Seller at the Closing shall constitute legal, valid and binding obligations
of Seller enforceable in accordance with their terms subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and other laws for
the protection of creditors, as well as to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 
(D)
No Violation.  The execution and delivery of this Agreement does not, and the
fulfillment of and compliance with the terms and conditions hereof will not, as
of Closing, violate, or be in conflict with, any provision of Seller’s governing
documents, or any statute, rule or regulation applicable to Seller or any
agreement or instrument to which Seller is a party or by which it is bound, or,
to Seller’s knowledge, violate, or be in conflict with any judgment, decree or
order applicable to Seller or require the approval or consent of any third party
(subject to governmental consents and approvals customarily obtained after the
Closing).

 
(E)
AFE’s.  With respect to the joint, unit or other operating agreements relating
to the Assets, except as set forth in Exhibit 7.1(E), there are no outstanding
calls or payments under authorities for expenditures for payments relating to
the Assets which are due or which Seller has committed to make which have not
been made.

 
(F)
Contractual Restrictions.  Seller has not entered into any contracts for or
received prepayments, take-or-pay arrangements, buydowns, buyouts for Oil and
Gas, or storage of the same relating to the Assets which Buyer shall be
obligated to honor and make deliveries of Oil and Gas without receiving full
payment therefor or pay refunds of amounts previously paid under such contracts
or arrangements.

 
(G)
Litigation.  Except as set forth in Exhibit 7.1(G), there is no suit, action or
proceeding pending or, to Seller’s knowledge, threatened against Seller or the
Assets that could have an adverse affect upon the ownership, operation or value
of any of the Assets.

 
(H)
Permits and Consents.  With respect to Assets for which Seller is the operator,
Seller has (i) acquired all material permits, licenses, approvals and consents
from appropriate governmental bodies, authorities and agencies to conduct
operations on the Assets in compliance with applicable laws, rules, regulations,
ordinances and orders; and (ii) is in material compliance with all such permits,
licenses, approvals and consents.

 
Page 20

--------------------------------------------------------------------------------


 
(I)
Broker’s Fees.  Seller has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement for which Buyer shall have any responsibility.

 
(J)
Taxes.  (i) Seller has filed (with respect to the Assets) all material returns
for Property Taxes and Severance Taxes that are due, (ii) all payments (with
respect to the Assets) shown to be due on such returns have been paid, and
(iii) there is no material dispute or claim concerning any Property Tax or
Severance Tax liability of the Seller (with respect to the Assets) claimed or
raised by any tax authority in writing.

 
(K)
Material Agreements.  To the best of Seller’s knowledge, all agreements material
to the ownership, operation or value of the Assets are listed in Exhibit 7.1(K)
(“Material Agreements”).  The Material Agreements are in full force and effect
and Seller is not in default with respect to any of its material obligations
thereunder.

 
(L)
Consents and Preferential Purchase Rights.  To the best of Seller’s knowledge,
Exhibit 7.1(L) lists all consents and preferential purchase rights contained in
the Leases or Material Agreements.

 
(M)
Gas Imbalances.  There are no gas imbalances with respect to the Assets as of
the Effective Time.

 
(N)
Royalties.  All rentals, royalties and other payments due under the Leases have
been properly paid, except those amounts properly being held in suspense.

 
(O)
Production Sales Contracts.  There are no production sales contracts pertaining
to the Assets that provide for a fixed price and that cannot be cancelled at any
time upon ninety (90) days (or less) prior notice.

 
(P)
Calls on Production.  There are no calls on production pertaining to the Assets
that provide for payment at less than applicable current market prices.

 
(Q)
Compliance with Laws.  To Seller’s knowledge, Seller’s ownership and operation
of the Assets has been in compliance with all applicable statutes, laws, rules
and regulations, except to the extent any non-compliance would not have a
material adverse affect on the ownership, value or operation of the Assets.



(R)
Investment.  In the event Units are issued to Seller, the Units are being
acquired for Seller’s own account, not as a nominee or agent, and with no
present intention of distributing the Units or any part thereof, and Seller has
no present intention of selling or granting any participation in or otherwise
distributing the same in any transaction in violation of the securities laws of
the United States of America or any state, without prejudice, however, to
Seller’s right at all times to sell or otherwise dispose of all or any part of
the Units under a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities laws (it being
understood by Seller that Buyer is not granting registration rights hereunder)
or under an exemption from such registration available thereunder (including,
without limitation, if available, Rule 144 promulgated thereunder).  If Seller
should in the future decide to dispose of any of the Units, Seller understands
and agrees (a) that Seller may do so only (i) in compliance with the Securities
Act and applicable state securities law, as then in effect, or (ii) in the
manner contemplated by any registration statement pursuant to which such
securities are being offered, and (b) that stop-transfer instructions to that
effect may be in effect with respect to such securities.

 
Page 21

--------------------------------------------------------------------------------


 
(S)
Nature of Seller.  Seller represents and warrants to, and covenants and agrees
with, Buyer that, (a) Seller is an “accredited investor” within the meaning of
Rule 501 promulgated by the Securities and Exchange Commission (the
“Commission”) pursuant to the Securities Act and (b) by reason of Seller’s
business and financial experience Seller has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Units, is able to bear
the economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.



(T)
Receipt of Information; Authorization.  Seller acknowledges that Seller (a) has
access to the filings Legacy Reserves LP has made with the Commission, including
the financial information contained therein, and (b) has been provided a
reasonable opportunity to ask questions of and receive answers from Buyer
regarding such matters described therein.



(U)
Restricted Securities.  Seller understands that the Units Seller is potentially
acquiring are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from Legacy Reserves LP in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In this connection,
Seller represents that Seller is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.



(V)           Legend.  It is understood that the Units will bear the following
legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE
AND MAY NOT BE PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT AN
EFFECTIVE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION
OF COUNSEL (WHICH MAY BE COUNSEL FOR THE PARTNERSHIP) IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE PARTNERSHIP, TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT WITH RESPECT TO SUCH PLEDGE, TRANSFER OR OTHER
DISPOSITION.”
 
Page 22

--------------------------------------------------------------------------------


 
7.2           Scope of Representations of Seller.
 
(A)
Information About the Assets.  Except as expressly set forth in this Agreement
or in the Assignment and Bill of Sale, Seller disclaims all liability and
responsibility for any representation, warranty, statements or communications
(orally or in writing) to Buyer, including any information contained in any
opinion, information or advice that may have been provided to Buyer by any
employee, officer, director, agent, consultant, engineer or engineering firm,
representative, partner, member, beneficiary, owner or contractor of Seller
wherever and however made, including those made in any data room or internet
site and any supplements or amendments thereto or during any negotiations with
respect to this Agreement or any confidentiality agreement previously executed
by the Parties with respect to the Asset.  EXCEPT AS SET FORTH IN ARTICLE 7 OF
THIS AGREEMENT, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, STATUTORY
OR IMPLIED, AS TO (i) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY DATA,
INFORMATION OR RECORDS FURNISHED TO BUYER IN CONNECTION WITH THE ASSETS OR
OTHERWISE CONSTITUTING A PORTION OF THE ASSETS; (ii) THE PRESENCE, QUALITY AND
QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS, INCLUDING
WITHOUT LIMITATION SEISMIC DATA AND SELLER’S INTERPRETATION AND OTHER ANALYSIS
THEREOF; (iii) THE ABILITY OF THE ASSETS TO PRODUCE HYDROCARBONS, INCLUDING
WITHOUT LIMITATION PRODUCTION RATES, DECLINE RATES AND RECOMPLETION
OPPORTUNITIES; (iv) IMBALANCE OR PAYOUT ACCOUNT INFORMATION, ALLOWABLES, OR
OTHER REGULATORY MATTERS; (v) THE PRESENT OR FUTURE VALUE OF THE ANTICIPATED
INCOME, COSTS OR PROFITS, IF ANY, TO BE DERIVED FROM THE ASSETS; (vi) THE
ENVIRONMENTAL CONDITION OF THE ASSETS; (vii) ANY PROJECTIONS AS TO EVENTS THAT
COULD OR COULD NOT OCCUR; (viii) THE TAX ATTRIBUTES OF ANY ASSET; (ix) ANY OTHER
MATTERS CONTAINED IN OR OMITTED FROM ANY INFORMATION OR MATERIAL FURNISHED TO
BUYER BY SELLER OR OTHERWISE CONSTITUTING A PORTION OF THE ASSETS; AND, (x) THE
COMPLETENESS OR ACCURACY OF THE INFORMATION CONTAINED IN ANY EXHIBIT
HERETO.  ANY DATA, INFORMATION OR OTHER RECORDS FURNISHED BY SELLER ARE PROVIDED
TO BUYER AS A CONVENIENCE AND BUYER’S RELIANCE ON OR USE OF THE SAME IS AT
BUYER’S SOLE RISK.

 
(B)
Independent Investigation.  Buyer agrees that it has, or by Closing will have,
made its own independent investigation, analysis and evaluation of the Assets
and the transaction contemplated by this Agreement (including Buyer’s own
estimate and appraisal of the extent and value of Seller’s Oil and Gas reserves
attributable to the Assets and an independent assessment and appraisal of the
environmental risks and liabilities associated with the acquisition of the
Assets).  Buyer agrees that it has had, or will have prior to Closing, access to
all information necessary to perform its investigation and has not relied and
will not rely on any representations by Seller other than those expressly set
forth in this Agreement.

 
Page 23

--------------------------------------------------------------------------------


 
8.           REPRESENTATIONS AND WARRANTIES OF BUYER.
 
8.1           Buyer’s Representations and Warranties
 
.  Buyer represents and warrants to Seller as follows as of the date hereof and
the Closing:
 
 
(A)
Status.

 
Buyer is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
(B)
Authority.

 
Buyer has the power and authority to enter into this Agreement, to carry out the
transactions contemplated hereby and to undertake all of the obligations of
Buyer set out in this Agreement.
 
(C)
Validity of Obligations.

 
The consummation of the transactions contemplated by this Agreement will not in
any respect violate, nor be in conflict with, any provision of Buyer’s
partnership agreement or other governing documents, or any agreement or
instrument to which Buyer is a party or is bound, or any judgment, decree,
order, statute, rule or regulation applicable to Buyer (subject to governmental
consents and approvals customarily obtained after the Closing).  This Agreement
and the documents executed and delivered by Buyer in connection with the Closing
shall constitute legal, valid and binding obligations of Buyer, enforceable in
accordance with their terms, subject, however, to the effects of bankruptcy,
insolvency, reorganization, moratorium and other laws for the protection of
creditors, as well as to general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.
 
(D)
Qualification and Bonding.  Buyer is, or will be on the Closing Date, in
compliance with the bonding and liability insurance requirements of all
applicable state or federal laws or regulations that could affect Buyer’s
ability or authority to own and operate the Assets and is qualified to own any
federal, Indian or state oil and gas leases that constitute part of the Assets.

 
(E)
Non-Security Acquisition.  Buyer intends to acquire the Assets for its own
benefit and account and is not acquiring the Assets with the intent of
distributing fractional undivided interests thereof such as would be subject to
regulation by federal or state securities laws, and if, in the future, it should
sell, transfer or otherwise dispose of the Assets or fractional undivided
interests therein, it will do so in compliance with any applicable federal and
state securities laws.

 
(F)
Evaluation.  By reason of Buyer’s knowledge and experience in the evaluation,
acquisition and operation of oil and gas properties, Buyer has evaluated the
merits and risks of purchasing the Assets from Seller and has formed an opinion
based solely upon Buyer’s knowledge and experience and not upon any
representations or warranties by Seller.

 
Page 24

--------------------------------------------------------------------------------


 
(G)
Financing.  Buyer has sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to pay the Purchase Price to
Seller at the Closing.

 
(H)
Broker’s Fees.  Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the matters provided for
in this Agreement for which Seller shall have any responsibility.

 
9.           CERTAIN AGREEMENTS OF SELLER
 
.  Seller agrees and covenants that, unless Buyer shall have otherwise agreed in
writing, the following provisions shall apply:
 
9.1           Maintenance of Assets.
 
  From the date of this Agreement until Closing, Seller agrees that it shall:
 
(A)
Administer and operate the operated Assets in a good and workmanlike manner and
in accordance with the applicable operating agreements.

 
(B)
Not introduce any new methods of management, operation or accounting with
respect to any or all of the Assets.

 
(C)
Use commercially reasonable efforts to maintain and keep the Assets in full
force and effect; and fulfill all contractual or other covenants, obligations
and conditions imposed upon Seller with respect to the Assets, including, but
not limited to, payment of royalties, delay rentals, shut-in gas royalties and
any and all other required payments.

 
(D)
Except to the extent necessary or advisable to avoid forfeiture or penalties,
not enter into agreements to drill new wells or to rework, plug back, deepen,
plug or abandon any Well, nor commence any drilling, reworking or completing or
other operations on the Leases which requires estimated expenditures exceeding
Ten Thousand Dollars ($10,000.00), net to the working interest of Seller, for
each operation (except for emergency operations and operations required under
presently existing contractual obligations) without obtaining the prior written
consent of Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned); provided that the terms of this paragraph (D) shall not apply to
any expenditures of Seller which will not be charged to Buyer.

 
(E)
Not voluntarily relinquish its position as operator to anyone other than Buyer
with respect to any of the operated Assets or voluntarily abandon any of the
Wells other than as required pursuant to the terms of a Lease or by regulation.

 
(F)
Not, without the prior written consent of Buyer (which consent shall not be
unreasonably withheld, delayed or conditioned), (i) enter into any agreement or
arrangement (other than one constituting a Permitted Encumbrance) transferring,
selling or encumbering any of the Assets (other than in the ordinary course of
business, including ordinary course sales of production, inventory or salvage);
(ii) grant any preferential or other right to purchase or agree to require the
consent of any party not otherwise required to consent to the transfer and
assignment of the Assets to Buyer; (iii) enter into any new sales contracts,
transportation contract or supply contracts which cannot be cancelled upon
thirty (30) days or less prior notice; or (iv) incur or agree to incur any
contractual obligation  (absolute or contingent) with respect to the Assets
except as otherwise provided herein (including ordinary course sales of
production, inventory or salvage or pursuant to any disclosed AFEs covering the
Assets).

 
Page 25

--------------------------------------------------------------------------------


 
(G)
To the extent known to Seller, provide Buyer with prompt written notice of
(i) any claims, demands, suits or actions made against Seller which materially
affect the Assets; or (ii) any proposal from a third party to engage in any
material transaction (e.g., a farmout) with respect to the Assets.

 
9.2           Records.
 
  Seller shall have the right to make and retain copies of the Records as Seller
may desire prior to the delivery of the Records to Buyer.  Buyer, for a period
of seven (7) years after the Closing Date, shall make available to Seller (at
the location of such Records in Buyer’s organization) access to such Records as
Buyer may have in its possession (or to which it may have access) upon written
request of Seller, during normal business hours; provided, however, that Buyer
shall not be liable to Seller for the loss of any Records by reason of clerical
error or inadvertent loss or destruction of Records.
 
9.3           Audit Rights.
 
Seller agrees to make available to Buyer prior to and for a period of twelve
(12) months following Closing any and all existing information and documents in
the possession of Seller that Buyer may reasonably require to comply with
Buyer’s tax and financial reporting requirements and audits.  Without limiting
the generality of the foregoing, Seller will use its commercially reasonable
efforts after execution of this Agreement and for eighteen (18) months following
Closing to cooperate with the independent auditors chosen by Buyer (“Buyer’s
Auditor”) in connection with their audit of any annual revenue and expenses
statements of the Assets that Buyer or any of its Affiliates requires to comply
with their tax and financial reporting requirements, and their review of any
interim quarterly revenue and expense statements of the Assets that Buyer
requires to comply with such reporting requirements.  Seller’s cooperation will
include (i) such reasonable access to Seller’s employees who were responsible
for preparing the revenue and expense statements and work papers and other
supporting documents used in the preparation of such financial statements as may
be required by Buyer’s Auditor to perform an audit in accordance with generally
accepted auditing standards, and (ii) delivery of one or more customary
representation letters (in substantially the form previously approved by Seller
and Buyer) from Seller to Buyer’s Auditor that are requested by Buyer to allow
such auditors to complete an audit (or review of any interim quarterly
financials), and to issue an opinion that in Buyer’s experience is acceptable
with respect to an audit or review of those revenue and expense statements
required pursuant to this Section.  Buyer will reimburse Seller, within three
(3) business days after demand therefor, for any reasonable out-of-pocket and
overhead costs with respect to any costs incurred by Seller in complying with
the provisions of this Section.  In the event that Buyer’s Auditors determine
prior to May 31, 2008, that any of the Assets are not auditable due to
insufficient financial records, or for any reason determined by Auditors, then
Buyer may exclude the unauditable Assets from this sale and the Cash
Consideration will be reduced by the Allocated Value of said Assets.
 
Page 26

--------------------------------------------------------------------------------


 
10.           CERTAIN AGREEMENTS OF BUYER.
 
  Buyer agrees and covenants that unless Seller shall have consented otherwise
in writing, the following provisions shall apply:
 
10.1           Plugging Obligation.
 
  Upon consummation of the Closing, Buyer shall perform and assume all liability
for the necessary and proper plugging and abandonment of all Wells and all
surface restoration and reclamation required by law or the Leases, in each case
to the extent the same relate to the Assets conveyed to Buyer.
 
10.2           Plugging Bond.
 
  Except with respect to those Kansas and Oklahoma Assets which are to be
operated by BC Operating after Closing, Buyer shall post, prior to Closing, the
necessary bonds or letters of credit as required by the state in which the
Leases are located for the plugging of all Wells, and provide Seller with a copy
of same, and provide proof satisfactory to Seller that the applicable state has
accepted such bonds or letters of credit as sufficient assurance to cover the
plugging of all Wells and related matters.  Further, Buyer shall provide to
Seller copies of the approval by any applicable regulatory agencies concerning
change of operatorship of the Assets if Buyer is duly elected Operator.
 
10.3           Seller’s Logos.
 
  Commencing no later than sixty (60) days after Closing, Buyer shall promptly
cover or cause to be covered by decals or new signage any names and marks on the
Assets used by Seller, and all variations and derivatives thereof and logos
relating thereto, and shall not thereafter make any use whatsoever of such
names, marks and logos.
 
10.4           Like-Kind Exchanges.
 
  Each Party consents to the other Party’s assignment of its rights and
obligations under this Agreement to its Qualified Intermediary (as that term is
defined in Section 1.1031(k)-1(g)(4)(v) of the Treasury Regulations), or to its
Qualified Exchange Accommodation Titleholder (as that term is defined in Rev.
Proc. 2000-37), in connection with effectuation of a like-kind
exchange.  However, Seller and Buyer acknowledge and agree that any assignment
of this Agreement to a Qualified Intermediary or to a Qualified Exchange
Accommodation Titleholder does not release either Party from any of their
respective liabilities and obligations to each other under the Agreement.  Each
Party agrees to cooperate with the other to attempt to structure the transaction
as a like-kind exchange.  The electing Party shall indemnify and hold harmless
the non-electing Party from and against all claims, expenses (including
reasonable attorney’s fees and court costs) and liabilities resulting from any
such like-kind exchange.
 
11.           CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER.
 
  All obligations of Buyer under this Agreement are, at Buyer’s election,
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
11.1           No Litigation.
 
  At the Closing, no suit, action or other proceeding shall be pending before
any court or governmental agency which attempts to prevent the occurrence of the
transactions contemplated by this Agreement.
 
11.2           Representations and Warranties.
 
  All representations and warranties of Seller contained in this Agreement shall
be true in all material respects as of the Closing as if such representations
and warranties were made as of the Closing Date (except for those
representations or warranties that are expressly made only as of another
specific date, which representations and warranties shall be true in all
material respects as of such other date) and Seller shall have performed and
satisfied in all material respects all covenants and fulfilled all conditions
required by this Agreement to be performed and satisfied by Seller at or prior
to the Closing.
 
Page 27

--------------------------------------------------------------------------------


 
12.           CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER.
 
  All obligations of Seller under this Agreement are, at Seller’s election,
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
12.1           No Litigation.
 
  At the Closing, no suit, action or other proceeding shall be pending before
any court or governmental agency which attempts to prevent the occurrence of the
transactions contemplated by this Agreement.
 
12.2           Representations and Warranties
 
.  All representations and warranties of Buyer contained in this Agreement shall
be true in all material respects as of the Closing, as if such representations
and warranties were made as of the Closing Date (except for those
representations or warranties that are expressly made only as of another
specific date, which representations and warranties shall be true in all
material respects as of such other date) and Buyer shall have performed and
satisfied in all material respects all covenants and fulfilled all conditions
required by this Agreement to be performed and satisfied by Buyer at or prior to
the Closing.
 
13.           TERMINATION.
 
13.1           Causes of Termination.
 
  This Agreement and the transactions contemplated herein may be terminated:
 
(A)
At any time by mutual consent of the Parties.

 
(B)
By either Party as provided in Sections 5.4(C) and 6.4(D) pertaining to Title
Defects  and Adverse Environmental Conditions, respectively, and by Buyer as
provided in Section 5.5(B) pertaining to preferential purchase rights.

 
(C)
By Buyer if, on the Closing Date, any of the conditions set forth in Article 11
hereof shall not have been satisfied or waived.

 
(D)
By Seller if, on the Closing Date, any of the conditions set forth in Article 12
hereof shall not have been satisfied or waived.

 
(E)
Notwithstanding anything contained herein, a Party shall not have the right to
terminate this Agreement pursuant to clause (C) or (D) above if such Party is at
such time in material breach of any provision of this Agreement.

 
13.2           Effect of Termination.
 
(A)
Buyer’s Breach.  If Closing does not occur because Buyer wrongfully fails to
tender performance at Closing or otherwise breaches this Agreement prior to
Closing, and Seller is ready to close and is not in material breach of this
Agreement, Seller shall have the right to terminate this Agreement and retain
the Deposit, together with interest thereon, as liquidated damages.  Buyer’s
failure to close shall not be considered wrongful if (i) conditions to Buyer’s
obligation to close under Article 11 are not satisfied through no fault of Buyer
and are not waived, or (ii) Buyer has terminated this Agreement as of right
under Section 13.1.  The remedy set forth herein shall be Seller’s sole and
exclusive remedy for Buyer’s wrongful failure to close hereunder and Seller
expressly waives any and all other remedies, legal and equitable, that it
otherwise may have for Buyer’s failure to close.

 
Page 28

--------------------------------------------------------------------------------


 
(B)
Seller’s Breach.

 
If Closing does not occur because Seller wrongfully fails to tender performance
at Closing or otherwise breaches this Agreement prior to Closing, and Buyer is
ready to close and is not in material breach of this Agreement, Buyer may
terminate this Agreement, in which event Seller will return the Deposit,
together with interest thereon, to Buyer immediately after the determination
that the Closing will not occur.  If Buyer elects not to terminate this
Agreement upon any such breach by Seller, Buyer shall retain all legal remedies
for Seller’s breach of this Agreement, including, without limitation, specific
performance of this Agreement.  Seller’s failure to close shall not be
considered wrongful if (i) conditions to Seller’s conditions to close under
Article 12 are not satisfied through no fault of Seller and are not waived; or
(ii) Seller has terminated this Agreement as of right under Section 13.1.
 
(C)
Termination Pursuant to Section 13.1.

 
If Buyer or Seller terminates this Agreement pursuant to Section 13.1 in the
absence of a breach by the other Party, Seller shall return the Deposit and all
accrued interest thereon to Buyer and neither Buyer nor Seller shall have any
liability to the other Party for termination of this Agreement.  If Buyer or
Seller terminates this Agreement pursuant to Section 13.1 and asserts that a
breach of this Agreement has occurred, the notice of termination shall include a
statement describing the nature of the alleged breach together with supporting
documentation.
 
(D)
Effect of Termination.

 
In the event of the termination of this Agreement pursuant to the provisions of
this Article 13 or elsewhere in this Agreement, this Agreement shall become void
and have no further force and effect and, except as provided in this Article 13,
for the indemnities provided for in Sections 6.2(B) and 14.3, any breach of this
Agreement prior to such termination and any continuing confidentiality
requirement, neither Party shall have any further right, duty or liability to
the other hereunder.  Upon termination, Buyer agrees, at Seller's election and
cost, to return to Seller or destroy all materials, documents and copies thereof
provided, obtained or discovered in the course of any due diligence
investigations of the Assets.
 
14.           INDEMNIFICATION.
 
14.1           Indemnification by Seller.
 
  UPON CLOSING, SELLER SHALL TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS BUYER, ITS AFFILIATES, AND EACH OF THEIR
RESPECTIVE OWNERS, DIRECTORS, OFFICERS, EMPLOYEES,
 
Page 29

--------------------------------------------------------------------------------


 
AGENTS, OTHER REPRESENTATIVES, SUCCESSORS AND ASSIGNS (COLLECTIVELY THE “BUYER
GROUP”) FROM AND AGAINST THE FOLLOWING:
 
(A)
MISREPRESENTATIONS.  ALL CLAIMS, DEMANDS, LIABILITIES, JUDGMENTS, LOSSES AND
REASONABLE COSTS, EXPENSES AND ATTORNEYS’ FEES (INDIVIDUALLY A “LOSS” AND
COLLECTIVELY, THE “LOSSES”) ARISING FROM THE BREACH BY SELLER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;

 
(B)
BREACH OF COVENANTS.  ALL LOSSES ARISING FROM THE BREACH BY SELLER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT; AND

 
(C)
OWNERSHIP AND OPERATION.  ALL LOSSES ARISING FROM SELLER’S OWNERSHIP OR
OPERATION OF THE ASSETS PRIOR TO THE EFFECTIVE TIME DIRECTLY ASSOCIATED WITH THE
FOLLOWING MATTERS:

 
 
(i)
DAMAGES TO PERSONS OR PROPERTY, OR DEATH, FOR CLAIMS ASSERTED BY ANY THIRD PARTY
AND ACCRUING PRIOR TO THE EFFECTIVE TIME;



 
(ii)
THE VIOLATION BY SELLER OF THE TERMS OF ANY AGREEMENT BINDING UPON SELLER;



 
(iii)
CLAIMS AGAINST SELLER BY CO-OWNERS, PARTNERS, JOINT VENTURERS AND OTHER
PARTICIPANTS IN THE WELLS;



 
(iv)
THE IMPROPER PAYMENT OF ROYALTIES, RENTALS AND SIMILAR PAYMENTS BY SELLER UNDER
THE LEASES PRIOR TO THE EFFECTIVE TIME;



 
(v)
THE LITIGATION MATTERS SET FORTH ON EXHIBIT 7.1(G);



 
(vi)
AD VALOREM, PROPERTY, SEVERANCE AND SIMILAR TAXES ATTRIBUTABLE TO THE PERIOD OF
TIME PRIOR TO THE EFFECTIVE TIME;



 
(vii)
ANY CONTAMINATION OR CONDITION THAT IS THE RESULT OF ANY OFF-SITE DISPOSAL BY
SELLER OR ITS AFFILIATES OF ANY POLLUTANTS, CONTAMINANTS OR HAZARDOUS MATERIAL
ON, IN OR BELOW ANY PROPERTIES NOT INCLUDED IN THE ASSETS PRIOR TO THE EFFECTIVE
TIME; AND

 
 
(viii)
COSTS AND EXPENSES RELATING TO THE OWNERSHIP OR OPERATION OF THE ASSETS THAT ARE
UNPAID AS OF THE CLOSING DATE AND THAT ARE ATTRIBUTABLE TO THE PERIOD OF TIME
PRIOR OT THE EFFECTIVE TIME.

Page 30

--------------------------------------------------------------------------------


 
(D)
Notwithstanding the above, the following limitations shall apply to Seller’s
indemnification obligations:

 
 
(i)
Seller shall not be obligated to indemnify Buyer for any Loss unless Buyer has
delivered a written notice of such Loss within the Survival Period (as defined
below) applicable to such Loss.  Any Loss for which Seller does not receive
written notice before the end of the Survival Period shall be deemed to be an
Assumed Liability.  The “Survival Period” applicable to Losses shall mean:



 
(1)
With regard to a breach of representations and warranties contained in Sections
7.1(A), (B), (C), (D) and (G), for a period equal to the lesser of the
applicable statute of limitations or four (4) years following the Closing;

 
 
(2)
With regard to a breach of all of the other representations and warranties by
Seller in this Agreement for a period of one (1) year following the Closing;

 
 
(3)
With regard to a breach of a covenant by Seller, for a period equal to the
lesser of the applicable statute of limitations period or four (4) years
following the Closing; and

 
 
(4)
With regard to the matters covered by Section 14.1 (C), for an indefinite period
following the Closing.

 
 
(ii)
Seller shall have no liability or obligation for any Losses, unless and until
and only to the extent that the aggregate Losses for which Buyer is entitled to
recover under this Agreement exceeds one percent (1%) of the Base Purchase Price
(the “Indemnity Deductible”) (such amount being a deductible and not a
threshold).



 
(iii)
The amount of Losses required to be paid by Seller to indemnify Buyer pursuant
to this Agreement shall be reduced to the extent of any amounts actually
received by Buyer pursuant to the terms of the insurance policies (if any)
covering such claim and any tax benefits received by Buyer.



 
(iv)
Except as specifically provided in Section 14.1(C)), Seller’s indemnification
obligations shall not cover any liabilities, duties and obligations relating to
properly plugging and abandoning wells, restoring and reclaiming the surface,
removal of all pipelines, equipment, and related facilities now or hereafter
located on the Assets, and cleaning up, restoring and Remediation of the Assets
in accordance with the Environmental Laws and the relevant Leases, or any other
violation or claimed violation of Environmental Laws (including but not limited
to the payment of fines, penalties, monetary sanctions or other civil
liabilities) or the presence, disposal, release or threatened release of any
hazardous substance or hazardous waste from the Assets into the atmosphere or
into or upon land or any water course or body of water, including groundwater,
whether or not attributable to Seller’s activities or the activities of third
parties.  All such matters are covered exclusively by Article 6 of this
Agreement.

 
Page 31

--------------------------------------------------------------------------------


 
14.2           Indemnification by Buyer.
 
  UPON CLOSING, BUYER SHALL TO THE FULLEST EXTENT PERMITTED BY LAW, RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS SELLER’S GROUP FROM AND AGAINST THE
FOLLOWING:
 
(A)
MISREPRESENTATIONS.  ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS AGREEMENT THAT SURVIVES CLOSING;

 
(B)
BREACH OF COVENANTS.  ALL LOSSES ARISING FROM THE BREACH BY BUYER OF ANY
COVENANT SET FORTH IN THIS AGREEMENT; AND

 
(C)
ASSUMED LIABILITIES.  ALL LOSSES ARISING FROM OR COMPRISING THE ASSUMED
LIABILITIES.

 
14.3           Physical Inspection.
 
  BUYER INDEMNIFIES AND AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS
THE SELLER’S GROUP FROM AND AGAINST ANY AND ALL CLAIMS ARISING FROM BUYER’S
INSPECTING AND OBSERVING THE ASSETS, INCLUDING (A) CLAIMS FOR PERSONAL INJURIES
TO OR DEATH OF EMPLOYEES OF THE BUYER, ITS CONTRACTORS, AGENTS, CONSULTANTS AND
REPRESENTATIVES, AND DAMAGE TO THE PROPERTY OF BUYER OR OTHERS ACTING ON BEHALF
OF BUYER; AND (B) CLAIMS, DEMANDS, LOSSES, DAMAGES, LIABILITIES, JUDGMENTS,
CAUSES OF ACTION, COSTS OR EXPENSES FOR PERSONAL INJURIES TO OR DEATH OF
EMPLOYEES OF THE SELLER’S GROUP OR THIRD PARTIES, AND DAMAGE TO THE PROPERTY OF
THE SELLER’S GROUP OR THIRD PARTIES.  THE FOREGOING INDEMNITY INCLUDES, AND THE
PARTIES INTEND IT TO INCLUDE, AN INDEMNIFICATION OF THE SELLER’S GROUP FROM AND
AGAINST CLAIMS ARISING OUT OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION
OF THE ASSETS OR THE SELLER’S GROUP’S SOLE, JOINT, COMPARATIVE, OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR FAULT BUT NOT THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SELLER’S GROUP.
 
14.4           Notification.
 
  As soon as reasonably practical after obtaining knowledge thereof, the
indemnified Party shall notify the indemnifying Party of any claim or demand
which the indemnified Party has determined has given or could give rise to a
claim for indemnification under this Article 14.  Such notice shall specify the
agreement, representation or warranty with respect to which the claim is made,
the facts giving rise to the claim and the alleged basis for the claim, and the
 
Page 32

--------------------------------------------------------------------------------


 
amount (to the extent then determinable) of liability for which indemnity is
asserted.  In the event any action, suit or proceeding is brought with respect
to which a Party may be liable under this Article 14, the defense of the action,
suit or proceeding (including all settlement negotiations and arbitration,
trial, appeal, or other proceeding) shall be at the discretion of and conducted
by the indemnifying Party.  If an indemnified Party shall settle any such
action, suit or proceeding without the written consent of the indemnifying Party
(which consent shall not be unreasonably withheld), the right of the indemnified
Party to make any claim against the indemnifying Party on account of such
settlement shall be deemed conclusively denied.  An indemnified Party shall have
the right to be represented by its own counsel at its own expense in any such
action, suit or proceeding, and if an indemnified Party is named as the
defendant in any action, suit or proceeding, it shall be entitled to have its
own counsel and defend such action, suit or proceeding with respect to itself at
its own expense.  Subject to the foregoing provisions of this Article 14,
neither Party shall, without the other Party’s written consent, settle,
compromise, confess judgment or permit judgment by default in any action, suit
or proceeding if such action would create or attach any liability or obligation
to the other Party.  The Parties agree to make available to each other, and to
their respective counsel and accountants, all information and documents
reasonably available to them which relate to any action, suit or proceeding, and
the Parties agree to render to each other such assistance as they may reasonably
require of each other in order to ensure the proper and adequate defense of any
such action, suit or proceeding.
 
15.           MISCELLANEOUS.
 
15.1           Casualty Loss.
 
(A)
An event of casualty means volcanic eruptions, acts of God, fire, explosion,
earthquake, wind storm, flood, drought, condemnation, the exercise of any right
of eminent domain, confiscation and seizure (a “Casualty”).  A Casualty does not
include depletion due to normal production and depreciation or failure of
equipment or casing.

 
(B)
If, prior to the Closing, a Casualty occurs (or Casualties occur) which results
in a reduction in the value of any of the Assets (“Casualty Loss”), (i) Seller
shall retain such Asset and such Asset shall be the subject of an adjustment to
the Cash Consideration in the same manner set forth in Section 5.4 hereof, or
(ii) at the Closing, Seller shall assign to Buyer the right to receive all
insurance proceeds or other sums payable to Seller by reason of such Casualty
Loss, the Cash Consideration shall not be adjusted by reason of such payment,
and Seller shall convey the affected Asset to Buyer.  In the event a Casualty
Loss results in a five percent (5%) or greater reduction in the value of an
affected Asset, Buyer shall have the right to exclude such Asset from the sale
and receive a reduction of the Cash Consideration based on the Allocated Value
of such Asset.

 
(C)
For purposes of determining the diminution in value of an Asset as a result of a
Casualty Loss, the Parties shall use the same methodology as applied in
determining the diminution in value of an Asset as a result of a Title Defect as
set forth in Section 5.4.

 
15.2           Confidentiality.
 
(A)
Prior to Closing, to the extent not already public, Buyer shall not disclose to
any party that it is conducting negotiations with Seller or has entered into
this Agreement other than as expressly provided herein or as permitted in the
confidentiality agreement executed by Buyer in Seller’s favor prior to the
execution of this Agreement, which shall continue to apply until the Closing and
thereafter in the event of termination of this Agreement prior to the Closing.
Buyer shall exercise all due diligence in safeguarding and maintaining secure
all engineering, geological and geophysical data, seismic data, reports and
maps, the results and findings of Buyer with regard to its due diligence
associated with the Assets (including without limitation with regard to due
diligence associated with environmental and title matters) and other data
relating to the Assets (collectively, the “Confidential Information”).  Buyer
acknowledges that, prior to Closing, all Confidential Information shall be
treated as confidential. Notwithstanding the foregoing, Seller understands that
Buyer has public reporting obligations that may require public announcement of
certain information relating to this Agreement.  Seller and Buyer shall consult
with each other with regard to all publicity and other releases at or prior to
the Closing concerning this Agreement and the transaction contemplated hereby
and, except as provided herein or as required by applicable law or other
applicable rules or regulations of any governmental body or stock exchange,
neither party shall issue any publicity or other release without the prior
written consent of the other party, such consent not to be unreasonably
withheld.

 
Page 33

--------------------------------------------------------------------------------


 
(B)
In the event of termination of this Agreement for any reason, Buyer shall not
use or knowingly permit others to use such Confidential Information in a manner
detrimental to Seller, and will not disclose any such Confidential Information
to any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, except to Seller or to a governmental agency pursuant to a
valid subpoena or other order or pursuant to applicable governmental
regulations, rules or statutes.

 
(C)
The undertaking of confidentiality shall not diminish or take precedence over
any separate confidentiality agreement between the Parties.  Should this
Agreement terminate, such separate confidentiality agreement shall remain in
full force and effect.

 
15.3           Notices.
 
  Any notice, request, demand, or consent required or permitted to be given
hereunder shall be in writing and delivered in person or by certified letter,
with return receipt requested, or by facsimile addressed to the Party for whom
intended at the following addresses:
 
SELLER:
 
Crown Oil Partners III, LP
303 Veterans Airpark Lane, Suite 600
Midland, Texas  79705
Attn:                      Brandon M. Black
Tel:           (432) 686-9696
Fax:           (432) 686-0600
 
BC Operating, Inc.
303 Veterans Airpark Lane, Suite 600
Midland, Texas  79705
Attn:                      Brandon M. Black
Tel:           (432) 686-9696
Fax:           (432) 686-0600
 
Page 34

--------------------------------------------------------------------------------


 
BUYER:
 
Legacy Reserves Operating LP
303 West Wall, Suite 1400
Midland, Texas 79701
Attn:                      Mr. Kyle A. McGraw
Tel:           (432) 689-5200
Fax:           (432) 684-3774


or at such other address as any of the above shall specify by like notice to the
other.
 
15.4           Press Releases and Public Announcements.
 
  Buyer is permitted to issue a press release and filing on Form 8-K with the
Securities and Exchange Commission related to the acquisition.  Notwithstanding
the foregoing, no press release or any public announcement shall identify the
principals of Seller without Seller’s prior written consent, which consent shall
not be unreasonably withheld.
 
15.5           Compliance with Express Negligence Test.
 
  THE PARTIES AGREE THAT THE INDEMNIFICATION OBLIGATIONS OF THE INDEMNIFYING
PARTY SHALL BE WITHOUT REGARD TO THE NEGLIGENCE (EXCLUDING GROSS NEGLIGENCE) OR
STRICT LIABILITY OF THE INDEMNIFIED PERSON(S), WHETHER THE NEGLIGENCE OR STRICT
LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE.
 
15.6           Governing Law.
 
  This Agreement is governed by and must be construed according to the laws of
the State of Texas, excluding any conflicts-of-law rule or principle that might
apply the law of another jurisdiction.  All disputes related to this Agreement
shall be submitted exclusively to the jurisdiction of the courts of the State of
Texas and venue shall be in the civil district courts of Midland, Midland
County, Texas.
 
15.7           Exhibits.
 
  The Exhibits attached to this Agreement are incorporated into and made a part
of this Agreement.  Seller agrees to provide to Buyer complete copies of
Exhibits 7.1(E), 7.1(K) and 7.1(L) to this Agreement on or before April 2, 2008,
promptly following which the Parties agree that they will by amendment to this
Agreement incorporate such Exhibits into this Agreement.  The Parties further
agree to supplement and amend Exhibit A as necessary to include a complete
description of all of the Leases and Lands comprising the Assets.
 
15.8           Fees, Expenses, Taxes and Recording.
 
(A)
Each Party shall be solely responsible for all costs and expenses incurred by it
in connection with this transaction (including, but not limited to fees and
expenses of its counsel and accountants) and shall not be entitled to any
reimbursements from the other Party, except as otherwise provided in this
Agreement.

 
(B)
Buyer shall file all necessary Tax returns and other documentation with respect
to all transfer, documentary, sales, use, stamp, registration and other similar
Taxes and fees, and, if required by applicable law, Seller shall join in the
execution of any such Tax returns and other documentation.  Notwithstanding
anything set forth in this Agreement to the contrary, Buyer shall pay any
transfer, documentary, sales, use, stamp, registration and other similar Taxes
and fees incurred in connection with this Agreement and the transactions
contemplated hereby.  Buyer shall also pay any equipment lease transfer fees or
other fees or expenses incurred in connection with transfer of the Assets to
Buyer except as otherwise provided by this Agreement.

 
Page 35

--------------------------------------------------------------------------------


 
(C)
Buyer shall, at its own cost, promptly record all instruments of conveyance and
sale in the appropriate office of the state and county in which the lands
covered by such instrument are located.  Buyer shall immediately file for and
obtain the necessary approval of all federal, Indian, tribal or state government
agencies to the assignment of the Assets.  The assignment of any state, federal
or Indian tribal oil and gas leases shall be filed in the appropriate
governmental offices on a form required and in compliance with the applicable
rules of the applicable government agencies.  Buyer shall supply Seller with a
true and accurate photocopy reflecting the recording information of all the
recorded and filed assignments within a reasonable period of time after their
recording and filing.  In the event that Seller undertakes to record and/or file
the conveyance instruments and other documents associated with this transfer of
interest, Buyer shall reimburse Seller for all associated fees at Post Closing.

 
15.9           Assignment.
 
  This Agreement or any part hereof may not be assigned by either Party without
the prior written consent of the other Party; provided, however, upon notice to
the other Party, either Party shall have the right to assign all or part of its
rights (but none of its obligations) under this Agreement in order to qualify
transfer of the Assets as a “like-kind” exchange for federal tax purposes as
provided in Section 10.4.  Subject to the foregoing, this Agreement is binding
upon the Parties hereto and their respective successors and assigns.
 
15.10                      Entire Agreement.
 
  This Agreement constitutes the entire agreement reached by the Parties with
respect to the subject matter hereof, superseding all prior negotiations,
discussions, agreements and understandings, whether oral or written, relating to
such subject matter.
 
15.11                      Severability.
 
  In the event that any one or more covenants, clauses or provisions of this
Agreement shall be held invalid or illegal, such invalidity or unenforceability
shall not affect any other provisions of this Agreement.
 
15.12                      Captions.
 
  The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
15.13                      Time of the Essence.
 
  The parties recognize and agree that time is of the essence of this Agreement.


15.14                      Counterpart Execution.
 
This Agreement may be executed in any number of counterparts, and each
counterpart hereof shall be effective as to each Party that executes the same
upon execution of a counterpart by all Parties, whether or not all such Parties
execute the same counterpart.  If counterparts of this Agreement are executed,
the signature pages from various counterparts may be combined into one composite
instrument for all purposes.  All counterparts together shall constitute only
one Agreement but each counterpart shall be considered an original.
 
Page 36

--------------------------------------------------------------------------------




 
Executed as of the day and year first above written.
 

 
SELLER:
 
CROWN OIL PARTNERS III, LP
By:  Crown Ventures III, LLC,
         Its General Partner
         
 
By:
/s/ Michael E. Black       Michael E. Black       Manager          

  BC OPERATING , INC.          
 
By:
/s/ Michael E. Black       Michael E. Black       President          

 

 
BUYER:
 
LEGACY RESERVES OPERATING LP
By:  Legacy Reserves Operating GP LLC
         Its General Partner
 
By:  Legacy Reserves LP
        Its sole member
 
By:  Legacy Reserves GP LLC,
        Its General Partner
         
 
By:
/s/ Kyle A. McGraw        Kyle A. McGraw       Executive Vice President Business
Development and Land          

 
 
Page 37

--------------------------------------------------------------------------------

